Citation Nr: 0213628	
Decision Date: 10/04/02    Archive Date: 10/10/02

DOCKET NO.  00-16 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for a chronic, acquired 
psychiatric disability. 


ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel


INTRODUCTION

The veteran had active duty service from February 1965 to 
March 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in June 1999, a 
statement of the case was issued in April 2000, and a 
substantive appeal was received in June 2000.  


FINDINGS OF FACT

1.  Psychiatric symptomatology noted during the veteran's 
active duty service was acute in nature and resolved without 
leaving a chronic acquired psychiatric disability. 

2.  The veteran's current chronic acquired psychiatric 
disability was not manifested during his active duty service 
or for many years thereafter, nor is a current chronic 
acquired psychiatric disability otherwise related to the 
veteran's active duty service. 


CONCLUSION OF LAW

A chronic acquired psychiatric disability was not incurred in 
or aggravated by the veteran's active duty service.  
38 U.S.C.A. §§ 1110, 5107 (West. 1991 & Supp. 2002); 
38 C.F.R. §§ 3.303, 3.304(f) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp. 2002).  This newly 
enacted legislation provides, among other things, for notice 
and assistance to claimants under certain circumstances.  VA 
has issued final rules to amend adjudication regulations to 
implement the provisions of VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  The intended effect of 
the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim.  Where 
laws or regulations change after a claim has been filed or 
reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds the 
claimant has been notified of the applicable laws and 
regulations, which set forth the criteria for entitlement to 
service connection.  The discussions in the rating decision, 
statement of the case, and supplemental statement of the case 
have informed the claimant of the information and evidence 
necessary to warrant entitlement to the benefit sought.  
Moreover, in a August 2001 letter, the veteran was 
effectively furnished notice of the types of evidence 
necessary to substantiate his claim as well as the types of 
evidence VA would assist him in obtaining.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The Board therefore finds 
that the notice requirements of the new law and regulation 
have been met.  

Furthermore, that there has been substantial compliance with 
the assistance provisions set forth in the new law and 
regulation.  The veteran was afforded VA examinations in July 
1998 and May 2002.  The requirements of 38 C.F.R. 
§ 3.159(c)(4) have therefore been met.  See 66 Fed. Reg. 
45,631 (Aug. 29, 2001).  The record in this case also 
includes service medical records, and private medical 
records.  Significantly, no additional pertinent evidence has 
been identified by the claimant as relevant to the issue on 
appeal.  Under these circumstances, no further action is 
necessary to assist the claimant with the claim. 

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the claimant in the 
development of the claim and has notified the claimant of the 
information and evidence necessary to substantiate the claim.  
Consequently, the case need not be referred to the claimant 
or the claimant's representative for further argument as the 
Board's consideration of the new law and new regulations in 
the first instance does not prejudice the claimant.  See 
generally Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992). 

Under the circumstances of this case, where there has been 
substantial compliance with the new legislation and the new 
implementing regulation, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

Analysis

The issue before the Board involves a claim of entitlement to 
service connection for psychiatric disability.  Personality 
disorders are not diseases or injuries within the meaning of 
applicable legislation.  38 C.F.R. § 3.303(c).  The Board's 
focus, therefore, is on whether the veteran suffers from a 
current chronic acquired psychiatric disability (as opposed 
to a personality disorder) which is related to his period of 
active duty service.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active service.  That an injury occurred in service 
alone is not enough; there must be chronic disability 
resulting form that injury.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The Board notes here that some of the medical evidence 
included in the record indicates that the veteran has been 
diagnosed as having post-traumatic stress disorder (PTSD).  
The Board will therefore also analyze the claim under the 
pertinent laws pertaining to PTSD.  Service connection for 
PTSD requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a), a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed inservice stressor.  See 38 C.F.R. 
§ 3.304(f).  The provisions of 38 C.F.R. § 4.125(a) require 
that a diagnosis of a mental disorder conform to the 
Diagnostic and Statistical Manual, Fourth Edition (DSM-IV).

The Board also notes that 38 C.F.R. § 3.304(f) was recently 
amended as the regulation pertained to personal assault PTSD 
claims.  However, the amendment did not change the pertinent 
part of the regulation as in effect from March 1997 dealing 
with the requirement of a diagnosis of PTSD.  See generally 
67 Fed. Reg. 10330 (Mar. 7, 2002).

The evidence clearly shows that the veteran has a current, 
acquired psychiatric disability that is chronic in nature.  
Medical evidence from a Dr. Carl Smith received in August 
2001 and a May 2002 VA examination report both refer to a 
major depressive disorder.  The question is whether a current 
acquired psychiatric disability is related to the veteran's 
military service. 

Service medical records show that the veteran complained of 
headaches and nervous tension in service.  In January 1966, 
the veteran was hospitalized for taking about 30 tablets of 
meprobamate at one time.  He was diagnosed as having "drug 
intoxication."  According to one clinical note in January 
1966, the veteran was found unreliable and stockpiles 
medication for psycho physiological difficulties and should 
not be given medications other than placebo or light 
analgesic medication in the future.  

In an October 2000 statement, the veteran asserts that the 
January 1966 incident was an attempted suicide on his part.  
According to the veteran, he was refused a request for 
emergency leave after being informed by his wife that she had 
been raped.  He stated that he went into shock, suffered a 
nervous breakdown, and attempted to take his own life.  The 
veteran further claims that the January 1966 incident was 
misdiagnosed and that there was no attempt made to properly 
treat him in service.  

In support of the veteran's argument is the private medical 
record from Dr. Smith.  Dr. Smith reportedly treated the 
veteran between June 1998 to December 1999.  Specifically, 
Dr. Smith noted the fact that the veteran was unable to get a 
leave of absence to be at his wife's side during the birth of 
his child and about learning that his wife was raped by an 
in-law as two traumatic events that led to his depressive 
disorder followed with a suicide attempt in January 1966.  In 
addition, the May 2002 VA examination report noted that the 
veteran did suffer from psychiatric symptoms in service due 
to difficulties with his marriage.  

According to Dr. Smith, the veteran's psychiatric problems 
started in service as a result of traumatic events involving 
his service, his marriage and his health.  Dr. Smith opined 
that the veteran was never diagnosed or treating for 
depression in service and on this basis, the continuous 
problems he experienced socially, interpersonally and in the 
area of employment over the past years were directly related 
to depression in service.  

On the other hand, a May 2002 VA examiner found that based 
upon a review of the record and examination of the veteran 
there was no evidence that the veteran suffers from a mental 
health disorder that is related to his service.  The VA 
examiner specifically noted that following service, the 
veteran was able to obtain a college degree and a masters 
degree and was also able to gain full-time employment.  The 
examiner commented that these activities were not indicative 
of a chronic psychiatric disorder following service.  

The findings from the May 2002 VA examination report is also 
supported by the fact that the February 1968 separation 
examination report from service indicated that psychiatric 
examination was normal.  The veteran denied ever having had 
or currently having depression, excessive worry or nervous 
trouble of any sort.  Moreover, the December 1973 report of 
medical examination for entrance into reserve duty indicated 
that psychiatric examination was normal.  The report of 
medical history at that time noted that the veteran again 
denied ever having had or currently having depression, 
excessive worry or nervous trouble of any sort.  

In addition, there is no evidence that the veteran complained 
of, or received treatment for, a psychiatric disorder after 
service until 1985.  In a June 1992 private medical report, 
Carl G. Clark, Ph.D. summarized the veteran's medical records 
from 1985 and noted in particular that his then treating 
psychiatrist/neurologist stated that the veteran had no prior 
indications of mental or emotional problems.  In addition, 
the veteran's psychiatric problems at that time were reported 
to be a direct result of his post-service industrial stress 
and strain.  Thus, the service medical records and medical 
evidence following service support the conclusion that the 
psychiatric symptoms noted during service were not indicative 
of a chronic psychiatric disability.  It appears that the 
symptoms had resolved by the time of discharge examination, 
and post-service records showing no psychiatric symptoms for 
a number of years thereafter further support a finding that 
the inservice psychiatric symptoms were not manifestations of 
a chronic disorder, but situational in nature related to 
marital problems at that time.  

Finally, the Board notes that while a June 1992 private 
medical report from Dr. Clark did indicate that the veteran 
was diagnosed as having PTSD, Dr. Clark opined that the 
etiology of the veteran's PTSD involved a combination of a 
post-service stressor, the personality of the veteran and his 
social environment at the time of the stressor.  The examiner 
did not indicate that the PTSD was in any way related to 
service.  Subsequent medical evidence also calls the 
diagnosis of PTSD into question.  Specifically, a July 1998 
VA examiner indicated that not only did the veteran not have 
PTSD that was related to service, but the veteran did not 
have PTSD. 

The Board has also considered the veteran's statements and 
evidence submitted and it has been given weight.  However, it 
does not appear that he is medically trained to offer any 
opinion as to causation.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992) (laypersons may be competent to 
provide an eyewitness account of a veteran's visible 
symptoms, but they are not capable of offering opinion s as 
to medical matters).  Therefore, after reviewing the totality 
of the relevant evidence, the Board is compelled to conclude 
that the preponderance of such evidence is against 
entitlement to service connection for chronic, acquired 
psychiatric disability.  It follows that there is not a state 
of equipoise of the positive evidence with the negative 
evidence to permit a favorable determination pursuant to 
38 U.S.C.A. § 5107(b).  


ORDER

The appeal is denied. 



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

